                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH

NIKOLE ANN BAIN,

                       Petitioner,                    MEMORANDUM DECISION &
                                                      DISMISSAL ORDER
v.

CHIEF WAYNE HANSEN,                                   Case No. 1:19-CV-44-DAK

                       Respondent.                    District Judge Dale A. Kimball




       On May 21, 2019, Petitioner’s motion to amend her petition was granted. (Doc. No. 5.)

Petitioner has still not filed an amended petition.

       IT IS THEREFORE ORDERED that Petitioner's action is DISMISSED for failure to

prosecute this case. See Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31

(1962); Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003).

       This action is CLOSED.

       DATED this 24th day of October, 2019.

                                               BY THE COURT:



                                               JUDGE DALE A. KIMBALL
                                               United States District Court
